NOT DESIGNATED FOR PUBLICATION

                                             No. 120,489

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                   v.

                                      ARTHUR FRED WYATT III,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; BRENDA M. CAMERON, judge. Opinion filed November 6,
2020. Affirmed.


        Korey A. Kaul, of Kansas Appellate Defender Office, for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before STANDRIDGE, P.J., HILL and ATCHESON, JJ.


        ATCHESON, J.: After Defendant Arthur Fred Wyatt III pleaded guilty to attempted
second-degree murder and four other serious felonies arising from a carjacking that went
badly awry, he filed a motion with the Johnson County District Court to withdraw those
pleas. The district court denied the motion and sentenced Wyatt in conformity with a plea
agreement his lawyer had worked out with the district attorney's office. Wyatt has
appealed the denial of his motion. We find no error and affirm.




                                                    1
                          FACTUAL AND PROCEDURAL HISTORY


       In September 2016, Wyatt and Wes Simmons approached a woman who had just
placed her child in a car seat in her SUV. They struck her several times and attempted to
take the vehicle from the parking lot of a large retail store. The woman screamed for help,
and two men nearby immediately intervened. One of the men tackled Simmons. Simmons
shot but did not kill him. The second man drew a handgun and fatally shot Simmons.
Wyatt fled and was later apprehended.


       About a week later, the district attorney's office charged Wyatt with one count
each of attempted first-degree murder, aggravated battery, attempted aggravated
kidnapping, and attempted aggravated robbery and later added one count of aggravated
assault. The district court granted Wyatt's request for an appointed lawyer. A couple of
months later, Wyatt's family hired a lawyer to represent him, and the court-appointed
lawyer withdrew.


       Wyatt's retained lawyer conducted a lengthy preliminary hearing in February 2017
at which several witnesses identified Wyatt as a participant with Simmons in the
unsuccessful carjacking. Other evidence in the case tied Wyatt to the crime. As outlined
later in the testimony at the hearing on Wyatt's motion to withdraw his pleas, Wyatt was
initially encouraged about the possible outcome of the case based on comments his
lawyer made.


       After the preliminary hearing, Wyatt's lawyer and the prosecutor discussed a
possible plea deal to avoid trial. The State initially offered to recommend a controlling
prison sentence of 272 months if Wyatt pleaded as charged. Through his lawyer, Wyatt
rejected that offer and at least two more that included shorter recommended sentences.
Wyatt eventually agreed to an arrangement with the district attorney's office in which he
would plead guilty to a reduced charge of attempted intentional second-degree murder

                                             2
and all of the remaining charges with a joint recommendation to the district court for a
controlling prison sentence of 180 months.


       At a hearing in August 2017, the district court accepted Wyatt's guilty pleas to the
amended murder charge and the other charges. Based on the prosecutor's lengthy outline
of what the trial evidence would show, which Wyatt acknowledged, the district court
found a factual basis for the pleas. During the hearing, the district court advised Wyatt of
the rights he would be giving up by entering a plea rather than going to trial. Wyatt
informed the district court he had ample time to meet with his lawyer about the plea
agreement and was satisfied with the lawyer's services. The district court also went over
the possible sentences Wyatt could face on the charges. The district court explained that
the recommended sentence was just that—a nonbinding recommendation, and the district
court ultimately would decide on the appropriate punishment. The district court
scheduled a sentencing hearing.


       Before the sentencing, Wyatt informed the district court he wanted to replace his
retained lawyer and would take another appointed lawyer. After holding a hearing on
Wyatt's request, the district court acceded and appointed a replacement lawyer. Wyatt
later drafted and filed his own motion to withdraw his pleas. The district court appointed
another lawyer to represent Wyatt on his motion. That lawyer filed an amended motion
that largely tracked Wyatt's original request to withdraw his pleas.


       The district court held a hearing in April 2018 on the motion. At the hearing,
Wyatt testified that although his retained lawyer was initially optimistic about the case,
that support seemed to wane as the case went on. The lawyer eventually told Wyatt there
were problems with the evidence and advised him to take the plea deal. Wyatt
acknowledged that it seemed as if the lawyer "had given up" on him. Wyatt testified that
he did not realize he could get another appointed lawyer if he fired his retained lawyer, so
he felt constrained to plead guilty. Wyatt's retained lawyer testified about the numerous

                                             3
meetings he had with Wyatt and that he had provided all of the discovery in the case to
Wyatt.


         The district court determined that the retained lawyer had capably represented
Wyatt by obtaining a reduction in the most serious charge and working out a favorable
sentencing recommendation. The district court also referred to the plea hearing and
Wyatt's expression of satisfaction with his lawyer at that time, implicitly rejecting his
immediate testimony to the contrary in support of the motion to withdraw his pleas. The
district court denied the motion.


         At a later hearing, the district court sentenced Wyatt in conformity with the plea
agreement. Wyatt has appealed the denial of the motion to withdraw his plea.


                                      LEGAL ANALYSIS


         A defendant has the right to withdraw a plea before sentencing for "good cause"
and in the district court's "discretion." K.S.A. 2019 Supp. 22-3210(d)(1). District courts
should look at three primary factors to determine if a defendant has shown good cause to
withdraw a plea: (1) whether the defendant was represented by competent counsel; (2)
whether the defendant was misled, coerced, mistreated, or unfairly taken advantage of;
and (3) whether the plea was fairly and understandingly made. State v. Garcia, 295 Kan.
53, 62-63, 283 P.3d 165 (2012) (noting that these considerations—commonly known as
the Edgar factors—establish a sound benchmark); State v. Williams, 290 Kan. 1050,
1053, 236 P.3d 512 (2010); State v. Edgar, 281 Kan. 30, 36, 127 P.3d 986 (2006). All
three factors need not favor the defendant to permit relief from a plea, and the district
court should consider other relevant circumstances based on the facts of the particular
case. See Garcia, 295 Kan. at 63 (district court not confined to Edgar factors); Williams,
290 Kan. at 1054 (all of the Edgar factors need not favor defendant; court may consider
other circumstances); State v. Aguilar, 290 Kan. 506, 512-13, 231 P.3d 563 (2010).

                                               4
       Because the governing statute expressly affords the district court discretion in
ruling on a defendant's motion to withdraw a plea before sentencing, an appellate court
reviews the determination for abuse of discretion. State v. White, 289 Kan. 279, 284-85,
211 P.3d 805 (2009). A district court abuses its discretion if the result reached is
"arbitrary, fanciful, or unreasonable." Unruh v. Purina Mills, 289 Kan. 1185, 1202, 221
P.3d 1130 (2009). That is, no reasonable judicial officer would have come to the same
conclusion if presented with the same record evidence. An abuse of discretion may also
occur if the district court fails to consider or to properly apply controlling legal standards.
State v. Woodward, 288 Kan. 297, 299, 202 P.3d 15 (2009). A district court errs in that
way when its decision "'goes outside the framework of or fails to properly consider
statutory limitations or legal standards.'" 288 Kan. at 299 (quoting State v. Shopteese, 283
Kan. 331, 340, 153 P.3d 1208 [2007]). Finally, a district court may abuse its discretion if
a factual predicate necessary for the challenged judicial decision lacks substantial support
in the record. State v. Ward, 292 Kan. 541, Syl. ¶ 3, 256 P.3d 801 (2011) (outlining all
three bases for an abuse of discretion).


       On review, we are bound by the district court's credibility determinations and may
not reweigh the evidence presented during the hearing on Wyatt's motion. State v.
Anderson, 291 Kan. 849, Syl. ¶ 3, 249 P.3d 425 (2011) (noting deference to credibility
findings and prohibition on weighing of conflicting evidence and applying rule to
determination of motion to withdraw plea). Wyatt bears the burden of demonstrating an
abuse of discretion. State v. Woodring, 309 Kan. 379, 380, 435 P.3d 54 (2019).


       Wyatt presents a diffuse claim on appeal for the withdrawal of his pleas without
any focused discussion of the Edgar factors. He largely rests his challenge on his
representation that he didn't know that he could get an appointed lawyer to replace his
retained lawyer. Wyatt sort of channels that into the third Edgar factor related to whether


                                               5
the pleas were knowingly and understandingly made. That factor commonly bears on the
defendant's comprehension of the plea itself rather than external considerations.


       Wyatt testified he believed his retained lawyer had given up on him and the case
because the lawyer suggested there were problems with the evidence and advised him to
take the plea deal for a recommended 180-month sentence. That testimony bears more on
the first Edgar factor going to the adequacy of the legal representation. To satisfy that
factor, Wyatt had to show his representation amounted to "lackluster advocacy," a less
demanding standard than incompetence violating the right to counsel protected in the
Sixth Amendment to the United States Constitution. See State v. Schaefer, 305 Kan. 581,
589, 385 P.3d 918 (2016).


       The evidence produced at the plea withdrawal hearing and the district court's
findings cut against Wyatt. First, of course, the district court credited Wyatt's statement
when he entered his pleas that he was satisfied with the services of his retained lawyer.
The testimony at the withdrawal hearing also indicated that the lawyer advised Wyatt to
reject several plea offers from the State because the proposed sentencing
recommendation was unfavorable. That's a course of conduct inconsistent with lackluster
representation. Rather, the lawyer eventually obtained a substantially better plea deal.


       Moreover, the lawyer's realistic assessment of potential problems with the defense
case does not establish grounds for Wyatt to withdraw the pleas. A lawyer is expected to
give his or her client a candid—if negative— evaluation of the case, even if the client
might prefer something more hopeful. This court has declined to find that "harsh but
accurate advice" about the potential consequences of going to trial rather than pleading
supports a defendant's motion to withdraw a plea. State v. Orona, No. 118,850, 2019 WL
490523, at *3 (Kan. App. 2019) (unpublished opinion); State v. Taylor, No. 112,442,
2015 WL 6835220, at *4 (Kan. App. 2015) (unpublished opinion).


                                              6
       Finally, a defendant must show prejudice as a result of any substandard
representation. In the context of a motion to withdraw a plea, the defendant has to
establish he or she would have gone to trial rather than having entered the plea. See State
v. Richardson, 307 Kan. 2, 6, 404 P.3d 671 (2017). Even assuming Wyatt's retained
lawyer provided lackluster representation (and the evidence doesn't support that
assumption), Wyatt has not suggested he would have gone to trial or what sort of
reasonable defense he might have mounted if he did.


       The district court understood the factual circumstances of the case and the
evidence presented at the hearing on Wyatt's motion to withdraw his pleas. In ruling on
the motion, the district court generally alluded to the governing legal standards. Wyatt
has not made a persuasive argument otherwise on either score. We then must ask whether
the district court abused its discretion in denying the motion because the determination
went so far astray that a reasonable judge would not have come to that conclusion. We
obviously are not of that view. The decision fell well within the realm of judicial
discretion in these circumstances. We find no basis to reverse the district court's denial of
Wyatt's motion to withdraw his pleas.


       Affirmed.




                                              7